Case 1:20-cv-01419-JPH-TAB Document 35 Filed 07/16/20 Page 1 of 1 PageID #: 254


                                                                           The Court acknowledges
                                                                           Plaintiff's Notice of
                             UNITED STATES DISTRICT COURT
                                                                           Voluntary Dismissal of
                             SOUTHERN DISTRICT OF INDIANA
                                                                           Some Defendants, dkt. 33.
                                 INDIANAPOLIS DIVISION
                                                                           The Clerk is DIRECTED to
                                                                           terminate only Robert
                                                                           Fields, Ronda Podzielinski,
  Jennifer McWilliams,                                                     Kimberly Gray and
                                                                           Frankton-Lapel
                                               Plaintiff,                  Community Schools Board
          v.                                                               of School Trustees on the
                                                                           docket.
  Frankton-Lapel Community Schools Building                                JPH, 7/16/2020
  Corporation; Robert Fields, in his official                              Distribution via ECF.
  capacity as Superintendent of Frankton-Lapel
  Community Schools; Ronda Podzielinski, in her         Civil Case No. 1:20-cv-1419-JPH-TAB
  official capacity as Principal of Frankton Elementary
  School; Kimberly Gray, in her official capacity as
  the Title I Program/Reading Director for Frankton-
  Lapel Community Schools; Frankton-Lapel
  Community Schools Board of School Trustees;

                                            Defendants.



           Plaintiff’s Notice of Voluntary Dismissal of Some Defendants

        Pursuant to Federal Rule of Civil Procedure 41, Plaintiff voluntarily dismisses Defendant

 Robert Fields, Defendant Ronda Podzielinski, Defendant Kimberly Gray, and Defandant

 Frankton-Lapel Community Schools Board of School Trustees from this matter.

        Official capacity claims against these Defendants are duplicative since Plaintiff has

 named the relevant unit of government in this litigation. Jones v. Anderson Cmty. Sch. Corp., No.

 116CV02150SEBTAB, 2017 WL 4315132, *3 (S.D. Ind. Sept. 28, 2017).

        The parties have conferred on this notice, and Defendants do not oppose this notice.

 Plaintiff has agreed that Defendant’s answer will reflect this voluntary dismissal.


 Pl.’s Notice of Vol.
 Dismissal of Some Defs.                          1
